DISMISS and Opinion Filed January 27, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01508-CV

                          FEYSAL AYATI-GHAFFARI, Appellant

                                               V.

                         JPMORGAN CHASE BANK, N.A., Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-03108-2013

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s amended motion to dismiss the appeal. Appellee contends

the appeal should be dismissed for want of jurisdiction. Specifically, appellee contends there is

no final judgment.

       Generally, this Court has jurisdiction only over appeals from final judgments.        See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims.

       Appellant asserted claims against appellee. Appellee, in turn, asserted counterclaims

against appellant and third-party claims against third-party defendant Irana Haghnazari.

Appellee filed a motion for summary judgment and motion to dismiss with respect to appellant’s
claims against it. In two orders signed on September 15, 2014, the trial court granted appellee’s

motions and dismissed all of appellant’s claims against appellee. Appellee’s counterclaims

against appellant and third-party claims against the third-party defendant remain pending in the

trial court.

        In his response to the motion to dismiss, appellant contends the order granting summary

judgment is final because appellant sought summary judgment against him alone, not the third-

party defendant. The determining factor for jurisdictional purposes, however, is whether the

judgment disposes of all parties and all claims. See Lehmann, 39 S.W.3d at 195. Appellant also

notes that he filed a motion to sever following the trial court’s September 15, 2014 orders. The

trial court, however, did not grant the motion to sever.

        Because claims remain pending in the trial court, the judgment is not final and this Court

lacks jurisdiction. Accordingly, we grant appellant’s amended motion and dismiss the appeal.

See TEX. R. APP. P. 42.3(a).




141508F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FEYSAL AYATI-GHAFFARI, Appellant                   On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas.
No. 05-14-01508-CV        V.                       Trial Court Cause No. 417-03108-2013.
                                                   Opinion delivered by Chief Justice Wright.
JPMORGAN CHASE BANK, N.A.,                         Justices Lang-Miers and Stoddart,
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee JPMORGAN CHASE BANK, N.A. recover its costs of
this appeal from appellant FEYSAL AYATI-GHAFFARI.


Judgment entered January 27, 2015.




                                             –3–